Affirming.
This is a companion case of Jannie Tinnell v. Louisville Railway Co., 250 Ky. 245, 62 S.W.2d 467, this day decided.
The suit was brought by the appellant, Tom Tinnell, her husband, against the same defendants for damages which he suffered by reason of the loss of his wife's society and companionship due to her injuries sustained in the manner outlined in that opinion.
Except as to the character of damages claimed, the petition is in all respects the same as that filed by the wife. For the reasons stated in the opinion in the other case, it was proper to sustain the demurrer of the railway company, which resulted in the dismissal of the petition as against it.
The judgment is affirmed.